Brockenbrough, J.
The copy is duly authenticated. The certificate of the probat in Kentucky, states that it was proved by the oaths of three subscribing witnesses : it does not shew, that it was an olograph will, or that the attesting witnesses subscribed their names in the testator’s presence. But it is not asked, that the will shall be admitted to probat and record here, as a will of real estate, but only as a will of personal estate. We, therefore, waive the inquiry, whether the law of Kentucky is the same with our’s on this subject, and whether, if so and the will was admitted to probat there as a will of real estate, it would or would not be sufficient for us t.o admit the authenticated copy to probat here as a will of real estate.
Sentence—That the copy be admitted to prohat and record as a will of personal estate.